DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of species: ST3Gal IV, UC, and anti-inflammatory agent in the reply filed on 10/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  

Claims 4-6, 10-13, 24-25, 28, and 30 are withdrawn from consideration as being directed to non elected species/combinations of species.  An action on the merits of claims 1-3, 7-9, 21-23, 26, 27, and 29 is set forth herein.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 7-9, 21-23, 26, 27, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more.  The judicial exceptions are not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of determining expression profiles of ST3Gal IV, and assessing whether the subject has or is at risk of IBD, or assessing IBD progress, based on the expression level.  The relationship between expression levels of ST3Gal IV and IBD is  a natural correlation/law.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The diagnosing, determining and assessing limitations recited in the preamble and body of the claims are also a recitation of an abstract idea because these conclusions/determinations can occur entirely within the mind.  Claim 21 also recite steps of comparing expression levels at different time points, which can  also occur entirely within the mind.  Accordingly, these comparison steps also recite abstract ideas.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of measuring expression levels of ST3Gal IV does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  Although the claims recite a step of treating, this step is conditional as it is only performed on a subject who is at risk for IBD or shows IBD progress.  However, the claims do not recite steps of detecting any particular expression level for ST3Gal IV, and therefore do not provide any active steps of determining that a subject has, is at risk for, or shows progression of IBD.  The recitation of the indication of particular levels of ST3Gal IV in the wherein clauses merely recite inherent properties of the levels and are not active positive steps required by the claims.  Accordingly, these elements do not integrate the JE into a practical application because they do not result in any manipulative difference from the diagnostic and abstract elements/steps of the claims.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the measuring steps for measuring ST3Gal IV expression are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  This step is not only a mere data gathering step, but the general recitation of detection of known nucleic acids is well understood, routine, and conventional activity (see MPEP 2106.05(d)(II)).  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 7-9, 21-23, , 26, 27, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chakravarti (US 2003/0036070; cited in the IDS filed 2/16/2021) in view of Conway (Conway et al; J Immunol; 2012, vol 189; pages 2631-3640;cited in the IDS filed 2/16/2021) and Dooley (Dooley et al; Inflamm Bowel Dis, vol 10, 2004; pages 1-14; cited in the IDS filed 2/16/2021).
Regarding claims 1, 8, 9, 21, 26, 27, and 29, Chakravarti teaches a method for diagnosing inflammatory bowel disease using nucleic acid based gene expression profile methods, including constructing cDNA molecules from RNA, PCR, and probe arrays (see para 0103-0116, 0210).  With regard to claims 21, and 29, Chakravarti specifically teaches assaying for expression levels at different time points, including before and after treatment for the IBD (para 0223) for the purpose of monitoring the clinical course of the disease.   With regard to claims 7 and 26, Chakravarti teaches that the IBD includes Crohn’s disease or ulcerative colitis.  Chakravarti teaches analysis of a number of genes, including glucosyltransferases (see Table 1).  With regard to claims 2 and 22, Chakravarti teaches the sample can be bowel, biopsy cores, lymph node tissue, serum , etc (para 0209).    
Chakravarti does not teach analysis of a glucosyltransferase which is ST3Gal IV, however Conway teaches analysis of  ST3 beta-galactoside alpha-2,3-sialyltransferase 4 (ST3Gal IV).  Conway teaches that decreased expression of glucosyl transferases, including ST3Gal IV is implicated in causing increased intestinal inflammation in mouse models of human colitis; page 3637, second column, first paragraph; page 3639, second column, first paragraph).  Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention, to have modified the method, as previously disclosed by Chakravarti, to include analysis of gene expression of ST3Gal IV in establishing gene expression profiles of genes implicated in IBD risk and progression. 
Chakravarti and Conway do not teach treating IBD with anti-inflammatory agents, however Dooley teaches that standard drug treatments for IBD include anti inflammatory drugs such as prednisone, immune modifiers such as azathioprine, and antibiotics (page 1, col 2, para 2).  Therefor, it would have been prima facie obvious to the ordinary artisan at the time the invention was made, to administer anti inflammatory drugs to the patients with IBD in the method taught by Chakravarti and Conway, as taught by Dooley, for the obvious benefit of treating IBD symptoms in those patients.  
It is noted that the claims recite a number of “wherein” clauses (claims 3, 21, 23) which simply state properties of the expression levels of the biomarkers rather than positive active steps, and therefore do not result in any manipulative steps that distinguish the claimed methods from that which is taught in the prior art.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/            Primary Examiner, Art Unit 1634